Exhibit 5.1 Hogan Lovells Hogan Lovells US LLP Harbor East 100 International Drive Suite 2000 Baltimore, MD 21202 T+1 F+1 www.hoganlovells.com November 19, 2010 Board of Directors Laboratory Corporation of America Holdings 358 South Main Street Burlington, North Carolina 27215 Ladies and Gentlemen: We are acting as counsel to Laboratory Corporation of America Holdings, a Delaware corporation (the “Company”), in connection with its registration statement on FormS-3 (File No. 333-155974) (the “Registration Statement”), filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Act”), relating to the proposed public offering of up to $325,000,000 aggregate principal amount of 3.125% Senior Notes due May 15, 2016 (the “2016 Notes”) and $600,000,000 aggregate principal amount of 4.625% Senior Notes due November 15, 2020 (the “2020 Notes” and together with the 2016 Notes, the “Notes”), pursuant to the terms of the Underwriting Agreement dated November16, 2010, by and between the Company and Citigroup Global Markets, Inc. (for itself and the other several underwriters named therein), and as described in a prospectus dated December 5, 2008 that forms a part of the Registration Statement (the “Prospectus”) and in a supplement to the Prospectus dated November 16, 2010 (together with the Prospectus, the “Prospectus Supplement”).The Notes will be issued pursuant to the Indenture (the “Indenture”) dated as of November 19, 2010, between the Company and U.S. Bank National Association (the “Trustee”) dated and, in the case of the 2016 Notes, the Supplemental Indenture for the 2016 Notes dated as of November 19, 2010, between the Company and the Trustee (the “2016 Supplemental Indenture”) and, in the case of the 2020 Notes, the Supplemental Indenture for the 2020 Notes dated as of November 19, 2010, between the Company and the Trustee (the “2020 Supplemental Indenture” and, collectively with the 2016 Supplemental Indenture, the “Supplemental Indentures”).This opinion letter is furnished to you at your request to enable you to fulfill the requirements of Item601(b)(5) of Regulation S-K, 17C.F.R. §229.601(b)(5), in connection with the Registration Statement. For purposes of this opinion letter, we have examined copies of such agreements, instruments and documents as we have deemed an appropriate basis on which to render the opinions hereinafter expressed.In our examination of the aforesaid documents, we have assumed the genuineness of all signatures, the legal capacity of all natural persons, the accuracy and completeness of all documents submitted to us, the authenticity of all original documents, and the conformity to authentic original documents of all documents submitted to us as copies (including telecopies).As to all matters of fact, we have relied on the representations and statements of fact made in the documents so reviewed, and we have not independently established the facts so relied on.This opinion letter is given, and all statements herein are made, in the context of the foregoing. Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia.Hogan Lovells refers to the international legal practice comprising Hogan Lovells US LLP, Hogan Lovells International LLP, Hogan Lovells Worldwide Group (a Swiss Verein), and their affiliated businesses with offices in:Abu Dhabi Alicante Amsterdam Baltimore Beijing Berlin Boulder Brussels Caracas Colorado Springs Denver Dubai Dusseldorf Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston London Los Angeles Madrid Miami Milan Moscow Munich New York Northern Virginia Paris Philadelphia Prague Rome San Francisco Shanghai Silicon Valley Singapore Tokyo Ulaanbaatar Warsaw Washington DC Associated offices: Budapest Jeddah Riyadh Zagreb Board of Directors
